
	

114 HR 2614 IH: Accuracy in Medicare Physician Payment Act of 2015
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2614
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2015
			Mr. McDermott introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for an expert advisory panel regarding
			 relative value scale process used under the Medicare physician fee
			 schedule, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Accuracy in Medicare Physician Payment Act of 2015. 2.Expert advisory panel regarding relative value scale process used in Medicare physician fee scheduleSection 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)) is amended by adding at the end the following new subparagraph:
			
				(P)Use of expert advisory panel regarding relative value scale process used
 (i)In generalFor purposes of providing oversight to the processes (including the process described in subparagraph (K)) relating to valuation of physicians’ services, not later than 90 days after the date of the enactment of this subparagraph, the Secretary shall establish and appoint an expert outside advisory panel (in this subparagraph referred to as the panel).
 (ii)Composition of panelThe panel shall be composed of individuals with expertise in the valuation of physicians’ services, such as individuals who are medical directors for carriers, experts in medical economics and technology diffusion, and private payer plan representatives, and shall include a mix of physicians in different specialty areas, particularly physicians who are not directly affected by changes in the valuation of physicians’ services under this section (such as retired physicians and physicians who are employed by managed care organizations or academic medical centers), as well as representatives of individuals enrolled under this part.
					(iii)Duties
 (I)In generalThe panel shall provide oversight to the processes of identifying, reviewing, and adjusting valuations for physicians’ services under this section, including activities described in the succeeding provisions of this clause.
 (II)Establishment of screensThe panel may establish screens (in addition to the screens identified under subparagraph (K)(ii)) and other means for identifying physicians’ services for which there are potentially misvalued codes for review, such as services that have experienced substantial changes in length of stay, site of service, volume, practice expense, and other factors that may indicate changes in physician work.
 (III)Data collectionThe panel may collect data and develop supporting evidence relating to the valuation of physicians’ services.
 (IV)SurveysThe panel may conduct surveys of suppliers of physicians’ services and may conduct time and motion studies relating to such valuations.
 (V)Transmitting codes for review and recommendationsThe panel may transmit with supporting evidence codes for review and recommendations through the means described in subclauses (I) through (III) of subparagraph (K)(iii).
 (VI)Evaluation of recommendations submittedThe panel shall evaluate any recommendations submitted through such means (whether pursuant to the solicitation under subclause (V) or otherwise) and report to the Secretary on such evaluation.
 (VII)Use of contractsThe panel’s activities under subclauses (III) and (IV) may be conducted directly or through contracts with appropriate, qualified entities.
 (iv)Application of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the panel, except that section 14 of such Act shall not apply.
 (v)FundingThe Secretary shall provide for the transfer of not to exceed $10,000,000 for each fiscal year (beginning with fiscal year 2016) from the Federal Medical Supplementary Medical Insurance Trust Fund established in section 1841 to the Centers for Medicare & Medicaid Services Program Management Account to carry out this subparagraph, including for the management and staffing of the panel and the conduct of activities described in clause (iii)..
		
